THE UN|TED STATES DlSTRlCT COURT
FOR THE EASTERN DlSTRlCT OF NORTH CAROLINA
WESTERN DlVlSlON
ClVlL CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)
)
. ) _Q_B_D_E-_B
)
Debtor. )
)

 

Tl-llS MATTER is before the Court on the Debtor’s “l\/lotion for Leave
to Appeal Four Orders of Judge l\/lartin Reidinger, DE 549” [DE-551].

By the present motion, the pro se Debtor requests leave to appeal to
the Fourth Circuit Court of Appeals the Order of this Court entered October
2, 2018, Which denied the Debtor’s motion for reconsideration of several of
the Court’s prior rulings [DE-549]. For grounds, the Debtor states that “[t]he
importance of each of those appeals is explained in DE 543,” Which is the
original version of the Debtor’s motion for reconsideration1 [DE-551 at 2].

Under 28 U.S.C. § 1292(b), a district court may certify an order for
interlocutory appeal if the district court determines that “such order involves

a controlling question of law as to Which there is substantial ground for

 

1 ln the October 2, 2018 Order [DE-549], the Court allowed the Debtor to file a more
legible version of DE-543. |See DE~544].

 

difference of opinion and that an immediate appeal from the order may
materially advance the ultimate termination of the litigation... 28 U.S.C. §
1292(b). The Fourth Circuit has cautioned that § 1292(b) should be used
only “sparingly” and that “its requirements must be strictly construed.” w
v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989); see also Citv of Charleston v.

Hotels.Com LP, 586 F. Supp. 2d 538, 542 (D.S.C. 2008) (explaining that

 

“certification of an interlocutory appeal should generally be limited to
extraordinary cases where significant effort and expense would be spared
by appellate review prior to the entry of final judgment”). The burden is on
the movant to demonstrate that the extraordinary relief of certification under
§ 1292(b) is warranted See State of N.C. ex re|. Howes v. W.R. Pee|e, Sr.
;l'__r_u§t, 889 F. Supp. 849, 853 (E.D.N.C. 1995).

Here, the Debtor has failed to make any showing that the'Court’s Order
creates a substantial ground for difference of opinion. “An issue presents a
substantial ground for a difference of opinion if courts, as opposed to parties,
disagree on a controlling legal issue.” Lvnn v. l\/lonarch Recoverv l\/lqmt. lnc.,
953 F. Supp. 2d 812, 824 (D. l\/ld. 2013) (emphasis- in original). Here, the
Debtor does not identify any substantial difference in opinion as to the legal
issues addressed in the Order that she seeks to appeal, and the Court does

not discern any such difference in opinion.
2

 

Further,_the Debtor has failed to show that an interlocutory appeal of
the Court’s Order denying reconsideration would materially advance the
disposition of this litigation. ln fact, it would appear that the opposite is true.
This bankruptcy proceeding has been pending since 2015. During that time,
the Debtor has objected to nearly every Order that has been entered by this
Court on meritless grounds7 has unsuccessfully sought reconsideration of
countless Orders, and has filed a series of fruitless appeals with the Fourth
Circuit. The Debtor has also engaged throughout this litigation in a pattern
of obstructionist behaviorthat has been intended to impede and has impeded
the marketing and sale of the primary asset of the estate, her real property.
The Debtor’s attempt to seek interlocutory review of the Court’s Order is
nothing more than a continuation of her efforts to delay the proper and timely
administration of this Chapter 7 estate.

For all these reasons, the Court concludes that the Debtor has failed
to demonstrate that certification of the Court’s Order is warranted under 28
U.S.C. § 1292(b).

lT IS, THEREFORE, ORDERED that the Debtor’s “l\/lotion for Leave to
Appeal Four Orders of Judge l\/lartin Reidinger, DE 549” [DE-551] is

DENlED.

 

iT is so oRDERED this the 18 day of November, 2018.

§§MQ/»VA
iviA TlN RE@NQER
u TED sTATEs oisTRicT JquE

 

